                                                                         Case 5:17-cv-02185-BLF Document 220 Filed 10/01/19 Page 1 of 1




                                                                  1
                                                                  2
                                                                  3                              UNITED STATES DISTRICT COURT
                                                                  4                            NORTHERN DISTRICT OF CALIFORNIA
                                                                  5                                    SAN JOSE DIVISION
                                                                  6
                                                                  7
                                                                        IN RE NEXUS 6P PRODUCTS                        Case No. 17-cv-02185-BLF
                                                                  8
                                                                        LIABILITY LITIGATION
                                                                  9
                                                                 10
                                                                                                                       ORDER MOVING OCTOBER 10, 2019
                                                                 11                                                    HEARING FROM 1:30 P.M. TO 2:00
                                                                 12                                                    P.M.
                                                                 13
                                                                 14
                                                                 15          A motion hearing is set for October 10, 2019 at 1:30 P.M. The Court hereby moves this
                                                                 16
                                                                      hearing to October 10, 2019 at 2:00 P.M.
                               Northern District of California
United States District Court




                                                                 17
                                                                 18
                                                                 19
                                                                             IT IS SO ORDERED.
                                                                 20
                                                                 21
                                                                 22   Dated: October 1, 2019
                                                                 23                                                ______________________________________
                                                                                                                   BETH LABSON FREEMAN
                                                                 24
                                                                                                                   United States District Judge
                                                                 25
                                                                 26
                                                                 27
                                                                 28
